DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Corrected Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 20 April, 2021 and a telephone conversation with Attorney of Record Shoaib Mithani on 12 May, 2021 with regards to the Examiner’s Amendment in the Notice of Allowance mailed on 10 May, 2021. The amendments are entered, and accordingly, claims 1-17 and 20 are allowable over the prior art (see Examiner’s Reasons below), wherein claims 18-19 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 20 April, 2021, with respect to the rejections of claims 13-16 (wherein claims 1-12 and 20 were previously noted as being allowable over the prior art) have been fully considered and are persuasive.  The rejections of claims 13-16 have been withdrawn. 

CORRECTED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13, at lines 9-10 recite, “measuring, using a second temperature sensor disposed in a supply air duct, air temperature in the supply air duct” are being amended to include a semi-colon after the claim limitation, such that it is being amended by the Examiner to recite - - measuring, using a second temperature sensor disposed in a supply air duct, air temperature in the supply air duct ; - -.
It will be noted that in the Notice of Allowance mailed on 10 May, 2021, the claim limitation presented in the Examiner’s Amendment was incorrect by providing the limitation with the recitation of return air, as opposed to the correct limitation being recited with supply air. The correct limitation being amended within the corrected Examiner’s Amendment is noted above with the supply air recitations, not return air as previously provided in the Notice of Allowance mailed on 10 May, 2021.

Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, when considered as a whole, alone, or in combination, neither anticipates or renders obvious the combination set forth in the independent claims of the present application, and specifically, does not show:
“A heating, ventilation, and air conditioning (HVAC) system for regulating humidity of an enclosed space, the HVAC system comprising:…a controller operatively coupled to the variable-speed compressor…wherein the controller is configured to: determine if the temperature difference is changing or stable; responsive to a determination that the temperature difference is changing, adjust a speed of the variable-speed condenser fan; and responsive to a determination that the temperature difference is stable, take no action relative to the speed of the variable-speed condenser fan.” (claim 1);
“A method of regulating humidity of an enclosed space, the method comprising:…measuring, using a first temperature sensor disposed in a return air duct, air temperature in the return air duct; measuring, using a second temperature sensor disposed in a supply air duct, air temperature in the supply air duct; calculating a temperature difference between the air temperature in the return air duct and the air temperature in the supply air duct; determining if the temperature difference is changing or stable; responsive to a determination that the temperature difference is changing, adjusting a speed of the variable-speed condenser fan; and responsive to a determination that the temperature difference is stable, taking no action relative to the speed of the variable-speed condenser fan.” (claim 13); and
“A heating, ventilation, and air conditioning (HVAC) system for regulating humidity of an enclosed space, the HVAC system comprising:…a controller operatively coupled to the variable-speed compressor…wherein the controller is configured to: determine if the temperature difference is increasing, decreasing, or stable; responsive to a determination that the temperature difference is increasing, decrease a speed of the variable-speed condenser fan; responsive to a determination that the temperature difference is decreasing, increase a speed of the variable-speed condenser fan; and responsive to a determination that the temperature difference is stable, take no action relative to the speed of the variable-speed condenser fan.” (claim 20).

	DURAISAMY (US 2012/0137713 A1) and DUDLEY (US 5,062,276) are considered the closest prior art of record, as they each disclose HVAC systems and method thereof that control both variable speed circulation and condenser fans (DURAISAMY US 2012/0137713 A1) or control of the system based on measured environmental conditions of the enclosed space (DUDLEY US 5,062,276). However, the prior art does not disclose, teach, or reasonably suggest the controller configured to determine the temperature difference between the supply and return air ducts to be either increasing/deceasing (changing) or stable, so as to effectively cause a change/no change in the speed of the variable-speed condenser fan, as claimed.
	While it is known to provide that return and supply air ducts are monitored for temperature (HERZON US 2008/0307803 A1), and that at least a temperature difference between a return air duct and supply air duct could cause a change in speed of the compressor (DUDLEY US 5,062,276), there is no teaching in the prior art that would, reasonably and absent impermissible hindsight reasoning, motivate one having ordinary skill within the art to modify the teachings to incorporate the control of the HVAC system as configured within the independent claims (claim 1, 13, and 20). 
	Thus, the claimed invention defined by independent claims 1, 13, and 20, and the dependents thereof, are neither anticipated nor rendered obvious by the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763